Order entered April 11, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00052-CR

                               SCOTT IVAN PAZ, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 3
                                Dallas County, Texas
                         Trial Court Cause No. F18-34701-J

                                        ORDER
      Based on the Court’s opinion of this date, we DIRECT the Clerk to issue the mandate in

this appeal INSTANTER.


                                                   /s/   DAVID J. SCHENCK
                                                         JUSTICE